Citation Nr: 1601690	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to diabetes mellitus type II.  

2.  Entitlement to service connection for left upper extremity peripheral neuropathy as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for erectile dysfunction as secondary to lumbosacral strain, diabetes mellitus type II, or medication taken for service-connected disabilities.  

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 40 percent for neurogenic bladder (claimed as urinary frequency) as secondary to diabetes mellitus type II.  

6.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy/peripheral neuropathy.  

7.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity radiculopathy/peripheral neuropathy.  

8.  Entitlement to an initial compensable disability rating for diarrhea as secondary to diabetes mellitus type II.  

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hydrocele (claimed as scrotal swelling resulting from penile implant/explant).  

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

These matters are returned to the Board of Veterans' Appeals following a March 2013 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) and August 2014 and September 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to diabetes mellitus type II, an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), an initial disability rating in excess of 40 percent for neurogenic bladder (claimed as urinary frequency) as secondary to diabetes mellitus type II, increased disability ratings in excess of 10 percent for bilateral lower extremity radiculopathy/peripheral neuropathy, an initial compensable disability rating for diarrhea as secondary to diabetes mellitus type II, and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is caused by or aggravated by a service-connected disability, including medication prescribed for treatment of a service-connected disability.  

2.  The Veteran underwent penile prosthesis implant surgery in September 2011; however, the implant was removed in October 2011 following an infection, which subsequently resolved by December 2011.  

3.  There is no ongoing additional disability related to the Veteran's penile prosthesis implant surgery in September 2011 that was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to lumbosacral strain, diabetes mellitus type II, or medication taken for service-connected disabilities have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hydrocele (claimed as scrotal swelling resulting from penile implant/explant) have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the Veteran with proper notice regarding his service connection claim and his claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) in May 2014.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements, all of which have been associated with the claims file.  

The Veteran was afforded relevant VA examinations and/or opinions in July 2014, September 2014, and February 2015.  To the extent that the Veteran's October 2014 notice of disagreement (NOD) asserts general inadequacy in the provided examinations, the Board finds no actual basis for a generic boilerplate assertion of inadequacy.  Indeed, such a general assertion of inadequate examinations is insufficient to overcome the presumption of regularity with respect to VA examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  In consideration thereof, the Board finds that a remand for additional VA examinations and/or medical opinions is not warranted regarding the claims adjudicated herein.  

Rather, the July 2014, September 2014, and February 2015 examinations are adequate for deciding the Veteran's claims herein.  The examiners considered the Veteran's relevant medical history, reviewed the claims file, conducted relevant examinations, and provided rationales to support the resulting opinions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his attorney has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Erectile Dysfunction

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for erectile dysfunction as secondary to lumbosacral strain, diabetes mellitus type II, or medication taken for service-connected disabilities.  

The Board initially notes that service treatment records do not document any complaints, treatment, or diagnosis of erectile dysfunction during active service.  A pre-induction examination in July 1969 and a separation examination in December 1971 both reveal normal clinical evaluations, with no related complaints.  As there is no evidence that the Veteran's erectile dysfunction first manifested during active service, service connection on a direct basis is not warranted, see 38 C.F.R. § 3.303; however, the Board has considered the Veteran's claim on a secondary basis herein.  

Post-service treatment records document a current diagnosis of erectile dysfunction.  

VA first obtained an expert medical opinion regarding the Veteran's claim in July 2014.  The VA examiner noted the Veteran's history of longstanding, organic erectile dysfunction but concluded that his erectile dysfunction was of unknown etiology and not a result of service-connected lumbar strain, as degenerative disease in the Veteran's back did not have anything to do with his erectile dysfunction.  The examiner further noted there was no evidence in the medical record that erectile dysfunction had any relationship to his degenerative disc disease; moreover, there was no evidence to support any aggravation.  

The Veteran's October 2014 NOD asserted that his erectile dysfunction could also be a result of his service-connected diabetes mellitus type II or a medication that he was taking for a service-connected condition.  To support his latter assertion, the Veteran submitted medical literature on organic impotence and an Internet health news article discussed a study linking erectile dysfunction to long-term narcotic use in men, specifically opioid use for chronic back pain.  

VA obtained an additional expert medical opinion in February 2015.  The VA examiner acknowledged that the Veteran has a host of medical and mental health comorbidities for which he was prescribed sertraline, metoprolol, and fluoxetine.  He stated that the veteran had a number of medical issues that can play into his erectile dysfunction and noted that metoprolol, fluoxetine, and sertraline all have minor side effect profiles mentioning loss of sexual function and impotence.  However, due to the many medical and mental health comorbidities, the examiner concluded that it was not possible to separate out the many influencing factors that could play into his erectile dysfunction without resorting to speculation.  

The Veteran's attorney asserted in a July 2015 statement that the evidence was at least in equipoise regarding the Veteran's claim of secondary service connection based upon the February 2015 VA examiner's statement that the Veteran's service-connected conditions and the medications prescribed for such conditions could be the cause of his erectile dysfunction, although he could not render an opinion because he could not separate out these influencing factors.  

After a review of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board agrees that regardless of the inability of the February 2015 VA examiner to separate out the influencing factors that could play into the Veteran's erectile dysfunction, the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is a result of a service-connected disability, including medication prescribed for treatment of a service-connected disability.  As such, service connection on a secondary basis is warranted, and the Veteran's claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.310; Gilbert, 1 Vet. App. 49.  


III.  Compensation under 38 U.S.C.A. § 1151

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination. VA considers each involved body part separately. 38 C.F.R. § 3.361(b) (2015).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Veteran asserts that he has additional disability, including inflammation, pain, scrotal swelling, and impotence, as a result of penile prosthesis implant surgery in September 2011.  

VA treatment records document that the Veteran underwent penile prosthesis implant surgery in September 2011, after signing an informed consent document regarding the procedure.  Subsequently, the prosthesis had to be removed in October 2011 due to an infection.  At a follow up visit in December 2011, it was noted that the Veteran had recovered well from his surgery, without any drainage or other complaints, and only minimal pain.  The Veteran reported that he was happy that everything had healed.  A physical examination revealed no scrotal masses or tenderness, with a well-healed infrapubic incision.  The noted impression was status post penile prosthesis explant, doing well.  

VA obtained an expert medical opinion in September 2014.  After a review of the evidence of record, the VA examiner acknowledged that the Veteran underwent penile prosthesis implant surgery, after which he suffered from a complication due to infection and the prosthesis had to be removed.  The examiner noted that this does occur in a small percentage of patients, and that patients are warned that infections and other complications are always a possibility as part of the informed consent process.  In any event, the examiner noted that the Veteran's condition improved as documented upon a follow up visit in December 2011.  Therefore, based on a review of all relevant records, the examiner concluded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in furnishing medical and surgical care and examinations to the Veteran.  He further stated that the care provided to the Veteran was exemplary, and there was no evidence to suggest any true aggravation beyond normal progression.  

The Board affords great probative weight to the competent findings of the September 2014 VA examiner.  The opinion was rendered following a review of the claims file and medical history.  Notably, the VA examiner compared the Veteran's condition immediately before the beginning of the care upon which the claim is based to the Veteran's condition after such care in order to support the determination the Veteran's condition improved as documented upon a follow up visit in December 2011 and there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in furnishing medical and surgical care and examinations to the Veteran.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, including pain and scrotal swelling.  See Layno, 6 Vet. App. 465.  However, to the extent that the Veteran attributes such conditions to his September 2011 penile prosthesis implant surgery, such a determination involves complex medical findings well beyond the Veteran's lay competence.  See Jandreau, 492 F.3d at 1376-77.  Therefore, his statements in this regard are of less probative value than the determinations of the September 2014 VA examiner discussed above.  

In conclusion, the preponderance of the evidence weighs against the Veteran's claim that his September 2011 penile prosthesis implant surgery resulted in additional disability.  Moreover, there is no evidence that any ongoing additional disability was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  Without such evidence, the criteria for VA compensation benefits under 38 U.S.C.A. § 1151 are not be met.  As the preponderance of evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for erectile dysfunction as secondary to lumbosacral strain, diabetes mellitus type II, or medication taken for service-connected disabilities is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for hydrocele (claimed as scrotal swelling resulting from penile implant/explant) is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy, and increased disability ratings for PTSD, neurogenic bladder, bilateral lower extremity radiculopathy/peripheral neuropathy, and diarrhea.  Specifically, private treatment records relevant to the Veteran's claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy must be obtained and a supplemental opinion must be rendered.  Additionally, given the probative evidence of worsening regarding the disabilities for which the Veteran seeks increased disability ratings, the Veteran must be afforded current VA examinations regarding such conditions.  Additionally, the Veteran's claim of entitlement to a TDIU rating also warrants a VA opinion and is inextricably intertwined with the increased rating claims remanded herein.  Finally, any updated and relevant VA or private treatment records relevant to the Veteran's claims remanded herein must be obtained upon remand.  


I.  Service Connection - Bilateral Upper Extremity Peripheral Neuropathy 

Remand is required in order to obtain an adequate addendum opinion regarding the Veteran's claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to diabetes mellitus type II.  Notably, the July 2014 diabetic sensory peripheral neuropathy opinion is internally inconsistent and fails to consider relevant private medical evidence.  The VA examiner identified symptoms attributable to diabetic peripheral neuropathy, including mild numbness of the bilateral upper extremities; however, the examiner later stated that there was no diabetic peripheral neuropathy of the upper extremities.  

Additionally, the examiner noted that based upon the Veteran's reports of left arm numbness beginning in 2004 and right hand numbness for the past one to two years, it sounded like he had carpal tunnel syndrome, which was a likely cause given his employment in construction over the years.  However, as reported by the Veteran in his October 2014 NOD, the Veteran had been tested for carpal tunnel syndrome by a private physician, and the condition had been ruled out.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, upon remand, the RO must obtain an adequate addendum opinion which reconciles the internal inconsistencies of the July 2014 VA examination.  Additionally, any outstanding relevant private medical records regarding the Veteran's neurological complaints of his upper extremities must also be obtained upon remand.  


II.  Increased Rating Claims - PTSD/Bladder/Bilateral Lower Extremities/Diarrhea

In July 2015, the Veteran's attorney submitted a response to the February 2015 statement of the case (SOC) wherein the Veteran reported that his PTSD, bladder, bowel, and lower extremity neurologic conditions had worsened in severity.  Regarding his PTSD, he reported ongoing suicidal ideation, violent nightmares, inability to handle stressful circumstances, inability to work, social isolation, neglect of personal hygiene, and disorientation.  Regarding his bladder and bowel conditions, he reported that he now wears absorbent materials and experiences both urinary and fecal incontinence, as well as constipation.  Regarding his lower extremity radiculopathy, he noted that it had worsened and caused difficulty working, including any kind of work outside.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran is competent to report his symptoms as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board has no reason to doubt his credibility in regards to his reports of worsening symptomatology.  Therefore, his July 2015 statements of worsening conditions are afforded due probative weight by the Board.  

Regarding his PTSD claim, the Board also finds it probative that an August 2014 VA mental disorders examination, which does not appear to have previously been considered by the AOJ, documents the Veteran's subjective report of psychiatric symptoms including irritability, suicidal thoughts, and disregard for personal hygiene, in addition to the examiner's objective findings including near-continuous panic or depression affecting the ability to function independently.  Notably, each of these symptoms is contemplated by the criteria for an increased 70 percent disability rating for PTSD, see 38 C.F.R. § 4.130, DC 9411 (2015), which further supports the Veteran's assertion that his PTSD has worsened since the most recent VA examination in July 2014.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Similarly, the worsening bladder, bowel, and neurologic symptoms endorsed by the Veteran in his July 2015 statement are potentially indicative of symptomatology contemplated by the rating criteria for increased disability ratings under the relevant diagnostic codes.  As such, current VA examinations are warranted.  See Layno, 6 Vet. App. 465; see also Snuffer, 10 Vet. App. at 402-03.  




III.  TDIU

The Veteran was previously afforded VA examinations and/or opinions regarding his TDIU claim in August 2014 and October 2014.  Notably, the record contains November 2014 VA e-mail correspondence which points out that the prior opinions considered the Veteran's service-connected disabilities individually; however, there was no indication how the Veteran's conditions, when considered in combination, impacted his ability to secure of follow a substantially gainful occupation.  

Thus, an opinion as to the collective functional impact of all of the Veteran's service-connected disabilities on his employability has not been rendered.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  As such, upon remand, the Veteran should be afforded a VA examination and/or opinion to ascertain the functional impact of all of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The VA examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Additionally, the Veteran's claim of entitlement to a TDIU rating is based upon the combined effect of his service-connected disabilities; therefore, it is inextricably intertwined with the increased rating claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, adjudication of this issue is deferred.  




IV.  Treatment Records

The record reflects that the Veteran has received ongoing VA and private treatment for his conditions.  The Board is mindful that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the AOJ should also obtain any outstanding relevant VA or private treatment records and associate them with the claims file upon remand.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain any outstanding and relevant VA or private treatment records (obtaining authorization from the Veteran as required), clearly document any response received, and associate any such records with the claims file.  

2.  Schedule the Veteran for a VA peripheral nerves examination to determine whether the Veteran has bilateral upper extremity peripheral neuropathy which is caused by or aggravated by his service-connected diabetes mellitus type II, as well as to ascertain the current severity, manifestations, and effects of the Veteran's bilateral lower extremity radiculopathy/peripheral neuropathy.  All indicated tests and studies should be conducted.  The entire claims file, including this remand, must be provided to the examiner for review.  

Following a review of the relevant evidence and a thorough clinical evaluation, the examiner is requested to address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has peripheral neuropathy of the bilateral upper extremities which is caused by his service-connected diabetes mellitus type II?  

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has peripheral neuropathy of the bilateral upper extremities which is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected diabetes mellitus type II?  

c)  Address the current severity, manifestations, and effects of the Veteran's service-connected bilateral lower extremity radiculopathy/peripheral neuropathy.  

3.  Schedule the Veteran for VA PTSD, urinary, and intestinal examinations to assess the current severity of his PTSD, neurogenic bladder, and diarrhea disabilities.  The entire claims file, including this Remand, must be made available to the examiners, and the examiners must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination reports should contain detailed accounts of all manifestations of the Veteran's service-connected PTSD, neurogenic bladder, and diarrhea disabilities, as well as proper consideration for the Veteran's lay reports of such symptomatology, and a finding of the functional impact of each disability upon the Veteran's ability to secure or follow a substantially gainful occupation.  Complete rationales for all opinions expressed should be provided.  

4.  Next, obtain a VA expert medical opinion regarding the functional impact of the Veteran's service-connected disabilities, when viewed individually and in combination, on his ability to secure or follow a substantially gainful occupation, with consideration of the Veteran's level of education, special training, and previous work experience, but without regard to nonservice-connected disabilities or advancing age.  

5.  Thereafter, readjudicate the Veteran's claims in light of the evidence of record, to include any development undertaken as a result of this remand.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return these matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


